     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 1 of 32 Page ID #:204



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 6   Assistant United States Attorneys
     Public Corruption & Civil Rights Section
 7        1500 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2091
 9        Facsimile: (213) 894-2927
          Email:     mack.jenkins@usdoj.gov
10                   veronica.dragalin@usdoj.gov
                     melissa.mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13                           UNITED STATES DISTRICT COURT

14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,                No. CR 20-35-JFW

16              Plaintiff,                    GOVERNMENT’S OBJECTIONS TO
                                              PRESENTENCE INVESTIGATION REPORT
17                   v.                       FOR DEFENDANT MITCHELL ENGLANDER;
                                              EXHIBIT
18   MITCHELL ENGLANDER,
                                              Hearing Date: January 25, 2021
19              Defendant.                    Hearing Time: 8:00 a.m.
                                              Location:     Courtroom of the
20                                                          Hon. John F. Walter

21

22

23        Plaintiff United States of America, by and through its counsel
24   of record, the United States Attorney for the Central District of
25   California and Assistant United States Attorneys Mack E. Jenkins,
26   Veronica Dragalin, and Melissa Mills, hereby files its Objections to
27   the Presentence Investigation Report for Defendant Mitchell Englander
28   in the above-captioned case.
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 2 of 32 Page ID #:205



 1        The government’s objection is based upon the attached memorandum

 2   of points and authorities and exhibit, the files and records in this

 3   case, the Presentence Investigation Report, the Recommendation

 4   Letter, and such further evidence and argument as the Court may

 5   permit.

 6   Dated: January 4, 2021               Respectfully submitted,

 7                                        NICOLA T. HANNA
                                          United States Attorney
 8
                                          BRANDON D. FOX
 9                                        Assistant United States Attorney
                                          Chief, Criminal Division
10

11
                                          MACK E. JENKINS
12                                        VERONICA DRAGALIN
                                          MELISSA MILLS
13                                        Assistant United States Attorneys
                                          Attorneys for Plaintiff
14                                        UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 3 of 32 Page ID #:206



 1                                 Table of Contents

 2   I.    INTRODUCTION...................................................1

 3   II.   THE PRESENTENCE INVESTIGATION REPORT...........................2

 4   III. OBJECTIONS TO THE PRESENTENCE INVESTIGATION REPORT.............3

 5              A.    The Obstruction Guideline § 2J1.2 Applies in this
                      Case.................................................3
 6
                      1.    The Cross-Reference in § 2B1.1(c)(3)
 7                          Requires the Application of § 2J1.2.............4

 8                    2.    § 1B1.2(c) Also Triggers the Applicability
                            of the Obstruction Guideline Because
 9                          Defendant Admitted Facts that Establish an
                            Additional Offense..............................9
10
                      3.    The Extensive Scope Enhancement Applies........13
11
                B.    The Abuse of Public Trust Enhancement Applies.......15
12
                C.    In the Alternative, the Total Offense Level Is 8....19
13
     IV.   CONCLUSION....................................................22
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 4 of 32 Page ID #:207



 1                               Table of Authorities

 2                                                                            Page(s)

 3   Cases
 4   United States v. Bah,
          439 F.3d 423 (8th Cir. 2006)................................... 4
 5

 6   United States v. Coumaris,
          198 F. App’x 9 (D.C. Cir. 2006)........................... 16, 17
 7
     United States v. Dredd,
 8        No. 19-50220, 2020 WL 6281513 (9th Cir. Oct. 27, 2020)........ 19

 9   United States v. Ebert,
          99 F.3d 448 (D.C. Cir. 1996).................................. 16
10
     United States v. Farrell,
11        126 F.3d 484 (3d Cir. 1997).................................... 5
12
     United States v. Genao,
13        343 F.3d 578 (2nd Cir. 2003)................................... 4

14   United States v. Guadalupe,
          402 F.3d 409 (3d Cir. 2005).................................... 5
15
     United States v. Gutierrez-Sanchez,
16        587 F.3d 904 (9th Cir. 2009)............................... 9, 10
17   United States v. Hawkins,
18        185 F.Supp.3d 114 (D.D.C. 2016)................................ 4

19   United States v. Jensen,
          248 F. App'x 849 (10th Cir. 2007)............................. 13
20
     United States v. Khatami,
21        280 F.3d 907 (9th Cir. 2002)................................... 5
22   United States v. Kim,
          95 F. App'x 857 (9th Cir. 2004)................................ 4
23
     United States v. Ochoa,
24
          291 F. App’x 265 (11th Cir. 2008).............................. 4
25
     United States v. Rodriguez,
26        499 F. App’x 904 (11th Cir. 2012)............................. 13

27   United States v. Saldana,
          12 F.3d 160 (9th Cir. 1993)............................ 9, 10, 11
28
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 5 of 32 Page ID #:208



 1   United States v. Tomaskovic,
          275 F. App’x 884 (11th Cir. 2008)............................. 13
 2
     United States v. Wang,
 3        944 F.3d 1081 (9th Cir. 2019).................................. 4
 4
     Statutes
 5
     8 U.S.C. § 1326.................................................... 10
 6
     18 U.S.C. § 1001............................................... passim
 7
     18 U.S.C. § 1001(a)(1)........................................ 3, 5, 9
 8
     18 U.S.C. § 1512.......................................... 2, 4, 5, 16
 9
     18 U.S.C. § 1512(b)(3)......................................... passim
10
     Guidelines
11
     U.S.S.G. § 1B1.2.................................................... 9
12

13   U.S.S.G. § 1B1.2(a)................................................. 9

14   U.S.S.G. § 1B1.2(c)............................................ passim

15   U.S.S.G. § 2B1.1............................................. 1, 3, 17

16   U.S.S.G. § 2B1.1(c)(3)..................................... 2, 3, 4, 5

17   U.S.S.G. § 2J1.2(a)................................................. 3
18   U.S.S.G. § 2J1.2(b)(3)(C)................................ 2, 3, 11, 17
19   U.S.S.G. § 3B1.3............................................ 3, 14, 17
20
     U.S.S.G. § 3C1.1........................................ 3, 17, 18, 19
21
     U.S.S.G. § 3E1.1.................................................... 3
22

23

24

25

26

27

28

                                           2
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 6 of 32 Page ID #:209



 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.   INTRODUCTION

 3        The government objects to the Presentence Investigation Report

 4   (“PSR”) for defendant Mitchell Englander (“defendant”), in which the

 5   United States Probation Office (“USPO”), contrary to controlling law

 6   and undisputed evidence, failed to apply the correct Guidelines

 7   section.1

 8        On October 14, 2020, the government timely provided an 8–page

 9   memorandum and relevant targeted discovery, including reports of

10   defendant’s FBI interviews, source reporting, and transcripts of

11   defendant’s recorded obstruction efforts.         This memorandum set forth

12   the government’s analysis of the appropriate Guidelines, including

13

14        1 The government also respectfully objects to the USPO’s brief
     § 3553(a) analysis in the PSR Letter supporting its recommendation
15   and the recommendation itself. In the government’s view, the PSR
     Letter does not address defendant’s significant aggravating factors,
16   either quantitatively or qualitatively, stemming from defendant’s
     underlying corrupt conduct, his repeated lies to the federal
17   government over a significant period of time, and his extensive
     efforts at obstruction, including while purporting to serve as a
18   public official. Instead, the PSR Letter’s analysis appears to favor
     wealthy public officials in a way that would create significant and
19   unwarranted sentencing disparities for defendants who do not have the
     same status as defendant and whose conduct does not approach the
20   level of aggravating factors engaged in by defendant. The letter
     also does not address the statutory need for general deterrence.
21   This notable absence is of particular concern where the criminal
     conduct relates to a public official abusing his position and in a
22   way that is exceedingly difficult to uncover (e.g., secretly taking
     thousands in cash in casino bathrooms from a businessperson seeking
23   to curry political favor then later tampering with said
     businessperson in private meetings). See United States v. Brown, 880
24   F.3d 399 (7th Cir. 2018) (District court did not err in relying on
     idea that white-collar criminals were prime candidates for general
25   deterrence; district court was entitled to conclude that where there
     was a lower likelihood of getting caught, a serious penalty was
26   necessary to ensure deterrence). Since these are not objections to
     the Guidelines application, these arguments, and others, will be
27   addressed in the government’s sentencing memorandum due to be filed
     January 11, 2021.
28
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 7 of 32 Page ID #:210



 1   Ninth Circuit case law support, and its view of the salient facts and

 2   their application to the Guidelines.

 3   II.    THE PRESENTENCE INVESTIGATION REPORT

 4          On December 21, 2020, the USPO disclosed the PSR and its

 5   recommendation letter.      (CR 40.)       The USPO found that defendant’s

 6   total offense level was 6, based on a base offense level of 6 under

 7   U.S.S.G. § 2B1.1, and no additional specific offense characteristics

 8   or adjustments.    Although the PSR acknowledges the cross-reference

 9   provision in § 2B1.1(c)(3), it summarily concludes “cross-referencing

10   to another guideline is not necessary.” (PSR ¶¶ 43, 44.)           The PSR

11   also acknowledges that the Guidelines allow for the application of a

12   different guidelines when the plea agreement establishes a more

13   serious offense, but concludes – without any analysis and without any

14   reference to the Ninth Circuit case law provided by the government -

15   in a footnote that the plea agreement here does not contain “the

16   requisite stipulation.” (PSR at p. 10 fn. 1.)          The PSR also concludes

17   that that there is “no information indicating the defendant impeded

18   or obstructed justice.” (PSR ¶ 38.)          This is plainly contradicted by

19   the Indictment, discovery, and defendant’s admission.           Defendant was

20   expressly charged with several counts (3, 5, 6) of obstructing the

21   investigation into his “making false statements, in violation of [18

22   U.S.C. 1001],” the statute to which he pled guilty, and the count of

23   conviction expressly alleged that defendant carried out his “scheme

24   to falsify and conceal material facts” by “conducting an obstruction

25   and witness tampering campaign.”           (Indictment at ¶¶ 8, 9, 19, 23,

26   24.)   Moreover, in the factual basis for that plea agreement,

27   defendant admitted to facts proving that he obstructed, among other

28   things, the § 1001 investigation into him.          (E.g., PSR ¶¶ 20-24, 26-

                                            2
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 8 of 32 Page ID #:211



 1   29, 31-32.)    The PSR also rejects the adjustments for abuse of a

 2   position of public trust and obstruction of justice without

 3   addressing the ways in which defendant’s criminal conduct was

 4   enhanced by his position as a powerful City councilmember capable of

 5   affecting business in the City and required to make certain financial

 6   disclosures earmarked to unearth corruption.         (PSR ¶¶ 46-48.)

 7   III. OBJECTIONS TO THE PRESENTENCE INVESTIGATION REPORT

 8        The government objects to the PSR’s Guidelines calculations.

 9   Based on the offense of conviction and undisputed evidence, the total

10   sentencing Guidelines offense level found by the government is 15.

11   The government’s calculations are as follows: (i) pursuant to

12   U.S.S.G. § 2B1.1(c)(3), § 1B1.2(c), and § 2J1.2(a), the base offense

13   level is 14 because the government alleged and defendant admitted the

14   elements of a violation of 18 U.S.C. § 1512; (ii) pursuant to

15   U.S.S.G. § 2J1.2(b)(3)(C), a +2 enhancement applies because

16   defendant’s obstructionist conduct was extensive in scope; (iii)

17   pursuant to U.S.S.G. § 3B1.3, a +2 adjustment applies because

18   defendant abused a position of public trust in a manner that

19   significantly facilitated the commission and concealment of the

20   offense; and (iv) pursuant to U.S.S.G. § 3E1.1, a -3 adjustment

21   applies because defendant accepted responsibility for the offense.

22   Alternatively, if the Court applies a base offense level of 6 under

23   U.S.S.G. § 2B1.1, a +2 adjustment is warranted to account for

24   defendant’s admitted witness tampering/obstructionist conduct

25   pursuant to U.S.S.G. § 3C1.1.

26        A.    The Obstruction Guideline § 2J1.2 Applies in this Case

27        Count One of the Indictment alleges that, in violation of 18

28   U.S.C. § 1001(a)(1), defendant knowingly and willfully carried out a

                                           3
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 9 of 32 Page ID #:212



 1   scheme to falsify and conceal material facts “by conducting an

 2   obstruction and witness tampering campaign.” (CR 1 at ¶¶ 30-31.)

 3   Defendant pleaded guilty to Count One and admitted facts establishing

 4   that he engaged in obstruction and attempted witness tampering,

 5   meeting the elements of a violation of 18 U.S.C. § 1512(b)(3).

 6   Pursuant to U.S.S.G. § 2B1.1(c)(3), because the count of conviction

 7   establishes an obstruction of justice offense, the guidelines section

 8   for the more specific statute applies.        Alternatively, pursuant to

 9   U.S.S.G. § 1B1.2(c), defendant should be deemed to have been

10   convicted of two offenses, falsifying material facts and obstruction

11   of justice.     Therefore, the appropriate starting point for the

12   guidelines calculation is U.S.S.G. § 2J1.2(a), level 14.           In

13   addition, a +2 enhancement for a scheme “extensive in scope” is

14   warranted under U.S.S.G. § 2J1.2(b)(3)(C).

15              1.     The Cross-Reference in § 2B1.1(c)(3) Requires the
                       Application of § 2J1.2
16
          The applicable guideline is § 2J1.2.         The PSR incorrectly
17
     applied § 2B1.1, the general fraud guideline broadly covering a wide
18
     swath of offenses ranging from access device fraud to antitrust
19
     violations to arson.     Because the conduct set forth in the 18 U.S.C.
20
     § 1001 count of conviction establishes an offense that is
21
     specifically covered by another guideline —— namely, witness
22
     tampering —— the Court must apply § 2J1.2, which governs that
23
     offense.   U.S.S.G. § 2B1.1(c)(3).        The Sentencing Guidelines are
24
     unequivocal on this point and it would be plain error to follow the
25
     PSR’s recommendation:
26
          If (A) [the offense did not involve firearms, destructive
27        devices, or arson]; (B) the defendant was convicted under a
          statute proscribing false, fictitious, or fraudulent
28        statements or representations generally (e.g., 18 U.S.C.
                                           4
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 10 of 32 Page ID #:213



 1         § 1001, § 1341, § 1342, or § 1343); and (C) the conduct set
           forth in the count of conviction establishes an offense
 2         specifically covered by another guideline in Chapter Two
           (Offense Conduct), apply that other guideline.
 3

 4   U.S.S.G. § 2B1.1(c)(3); see also United States v. Wang, 944 F.3d 1081

 5   (9th Cir. 2019) (district court plainly erred in applying § 2B1.1

 6   general fraud guideline rather than following cross-reference to visa

 7   fraud guideline where the elements of the latter offense were alleged

 8   and proven).2

 9         Here, the requirements of § 2B1.1(c)(3) are satisfied.

10   Defendant was convicted, pursuant to his plea, of a scheme to falsify

11   material facts under 18 U.S.C. § 1001(a)(1).          The language of the

12   count to which defendant pled guilty specifically alleges all of the

13   elements of witness tampering (18 U.S.C. § 1512), and the factual

14   basis to which defendant stipulated in his plea agreement clearly

15   establishes that he committed the offense of witness tampering. (See,

16   e.g., PSR ¶¶ 20-24, 26-29, 31-32.)        These facts trigger the cross-
17   reference provision of § 2B1.1(c)(3) and require the application of
18   § 2J1.2.
19

20

21
           2Some courts have held that the guideline for another offense
22   may only be cross-referenced under § 2B1.1(c)(3) where the government
     has both 1) alleged all elements of the other offense in the charge
23   of conviction and 2) proved those elements by at least a
     preponderance of the evidence. See, e.g., United States v. Genao,
24   343 F.3d 578, 583 (2nd Cir. 2003); United States v. Bah, 439 F.3d
     423, 427 (8th Cir. 2006) United States v. Kim, 95 F. App'x 857 (9th
25   Cir. 2004) (unpublished). Others have disagreed, upholding the
     application of a cross-referenced guideline section under
26   § 2B1.1(c)(3) where the charging document did not specifically allege
     every element of the other offense. See, e.g., United States v.
27   Ochoa, 291 F. App’x 265, 268 (11th Cir. 2008) (unpublished); United
     States v. Hawkins, 185 F.Supp.3d 114, 124 (D.D.C. 2016). This issue
28   is irrelevant here because, as discussed herein, the elements of 18
     U.S.C. § 1512 were plainly alleged in the count of conviction.
                                      5
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 11 of 32 Page ID #:214



 1         The elements of a violation of 18 U.S.C. § 1512(b)(3) are:

 2   “(1) the defendant attempted to corruptly persuade a person; (2) the

 3   defendant was motivated by a desire to prevent the communication

 4   between that person and law enforcement authorities concerning the

 5   commission or possible commission of an offense; (3) the offense was

 6   actually a federal offense; and (4) the defendant believed that the

 7   person he attempted to corruptly persuade might communicate with

 8   federal authorities.”      United States v. Guadalupe, 402 F.3d 409, 412

 9   (3d Cir. 2005); see also United States v. Khatami, 280 F.3d 907, 914

10   (9th Cir. 2002) (“corruptly persuades” in 18 U.S.C. § 1512(b)
11   includes “non-coercive attempts to persuade witnesses to lie to
12   investigators”); United States v. Farrell, 126 F.3d 484, 488 (3d Cir.
13   1997) (“attempting to persuade someone to provide false information
14   to federal investigators” constitutes “corrupt persuasion”).
15         Count One, the count of conviction, alleges that defendant
16   “knowingly and willfully falsified, concealed and covered up by
17   trick, scheme, and device material facts,” and that he carried out
18   this scheme “by conducting an obstruction and witness tampering
19   campaign.”    (Indictment; CR 1 at ¶¶ 30-31.)        Count One alleges the

20   elements of witness tampering in violation of 18 U.S.C. § 1512(b)(3):

21         (1)    “ENGLANDER had counseled Businessperson A to lie to and

22                mislead the FBI and USAO” by repeatedly instructing

23                Businessperson A to lie to and withhold information from

24                the FBI (id. at ¶¶ 30(c), 31(i), 31(m), 31(o));

25         (2)    Defendant carried out his campaign of obstruction and

26                witness tampering “[a]fter learning about the Federal

27                Investigation” and was motivated by a desire to prevent

28                Businessperson A from communicating information to the FBI

                                           6
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 12 of 32 Page ID #:215



 1               concerning the Federal Investigation, which would also

 2               reveal that defendant had lied to federal investigators

 3               (id. at ¶ 31(a), 31(i), 31(m), 31(o));

 4         (3)   The Federal Investigation was a “federal criminal

 5               investigation into public corruption throughout the City of

 6               Los Angeles” and was “specifically investigating whether

 7               Businessperson A had provided personal benefits to

 8               defendant ENGLANDER, City Staffer A, Councilmember A, or

 9               City Staffer B, and whether those public officials,

10               including defendant ENGLANDER, had accepted such personal

11               benefits” (id. at ¶¶ 1, 25); and these were all topics

12               defendant discussed over his three interviews with federal
13               investigators;
14         (4)   Defendant believed Businessperson A might communicate with
15               federal authorities, including on topics about which
16               defendant had lied to federal investigators, based on
17               defendant’s knowledge “that Businessperson A had been
18               interviewed ... by the FBI” (id. at ¶ 31(c)), that
19               Businessperson A’s “attorney got [a] call from FBI asking

20               to follow up” (id. at ¶ 31(e)), and repeatedly instructed

21               Businessperson A to provide false information to and

22               withhold information from the FBI in future interviews (id.

23               at ¶¶ 31(i), 31(m), 31(o)).

24         These allegations clearly satisfy the requirement in

25   § 2B1.1(c)(3)(C) by setting forth in the count of conviction conduct

26

27

28

                                           7
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 13 of 32 Page ID #:216



 1   that establishes an offense specifically covered by another guideline

 2   —— namely, witness tampering, which is covered by § 2J1.2.3

 3         In addition to being alleged in the count of conviction,

 4   defendant’s commission of the witness tampering offense is

 5   established in the factual basis to which he stipulated in his plea

 6   agreement. See CR 24, Factual Basis.

 7         (1)   Defendant admitted that he repeatedly attempted to

 8               corruptly persuade Businessperson A by encouraging him to

 9               lie to and withhold information from the FBI.          Id. at ¶ 8

10               (“ENGLANDER had counseled Businessperson A how to lie to
11               and mislead the FBI and USAO”), ¶ 17 (“ENGLANDER told
12               Businessperson A how to answer certain questions from the
13               FBI”), ¶ 21 (“ENGLANDER told Businessperson A what
14               questions the FBI would ask Businessperson A and how to
15               answer them,” “not to disclose their use of Confide,” and
16               “not to disclose their conversation at the fundraiser”),
17               ¶ 23 (“ENGLANDER agreed that Businessperson A should omit
18               that they talked about the content of their FBI
19               interviews”).

20

21

22          The PSR acknowledged the potential applicability of
           33
     § 2B1.1(c)(3) but summarily concluded, without analysis, that the
23   cross-referencing provision was not triggered because defendant’s
     conduct “does not seem analogous” to the exemplar statutes noted in
24   the application note to the Guideline. (PSR ¶¶ 43, 44.) While
     witness tampering is not specifically enumerated in the small handful
25   of examples offered in Application Note 17, that list of exemplar
     statutes does not purport to be exhaustive, nor has the Ninth Circuit
26   construed it to be so. See Wang, 944 F.3d at 1088 (district court
     plainly erred in applying § 2B1.1 rather than cross-referencing to
27   the guideline for visa fraud); United States v. Velez, 113 F.3d 1035,
     1038 (9th Cir. 1997) (district court erred in applying general fraud
28   guideline rather than guideline governing false statements to
     immigration officials).
                                      8
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 14 of 32 Page ID #:217



 1         (2)   Defendant admitted that he was motivated by a desire to

 2               prevent the communication between Businessperson A and the

 3               FBI concerning the commission or possible commission of an

 4               offense.   Id. at ¶ 17 (“ENGLANDER told Businessperson A not

 5               to tell the FBI anything about Businessperson A providing

 6               escort services or ‘massages ladies’ to defendant

 7               ENGLANDER”); ¶ 21(d) (“ENGLANDER repeatedly told

 8               Businessperson A how to respond to FBI questions about the

 9               use of escorts during the June 2017 Las Vegas trip”);

10               ¶ 24(d) (ENGLANDER “repeatedly agreed that Businessperson A

11               should omit certain information”).

12         (3)   Defendant admitted that there was a federal criminal

13               investigation into public corruption and that he carried

14               out his scheme “[a]fter learning about the Federal

15               Investigation.” Id. at ¶¶ 1, 9.

16         (4)   Defendant admitted that he believed Businessperson A might
17               communicate with federal authorities on topics about which
18               defendant had previously lied.       Id. ¶ 19(e) (defendant
19               “told Businessperson A what questions to expect, what to

20               say, and what not to say during upcoming FBI interviews”).

21         Because the conduct set forth in the 18 U.S.C. § 1001 count of

22   conviction establishes the offense of witness tampering, § 2J1.2 is

23   the applicable guideline pursuant to § 2B1.1(c)(3).

24               2.   § 1B1.2(c) Also Triggers the Applicability of the
                      Obstruction Guideline Because Defendant Admitted Facts
25                    that Establish an Additional Offense
26         Alternatively, if the Court applies § 2B1.1 to the 18 U.S.C.
27   § 1001 count, defendant should be deemed to have been convicted of
28   the additional, more serious crime of witness tampering in violation
                                           9
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 15 of 32 Page ID #:218



 1   of 18 U.S.C. § 1512(b)(3), alleged in Counts Three, Five, and Six.

 2   Whenever a defendant admits to the elements of an additional offense

 3   within the four corners of a plea agreement, he will be deemed to

 4   have been convicted of additional crimes.         U.S.S.G. § 1B1.2(c) (“A

 5   plea agreement (written or made orally on the record) containing a

 6   stipulation that specifically establishes the commission of

 7   additional offense(s) shall be treated as if the defendant had been

 8   convicted of additional count(s) charging those offense(s).”).4             The

 9   language in § 1B1.2(c) is “mandatory in its direction to the district

10   court in regarding how it should select the proper offense guideline
11   section and in how it should treat other offenses included within a
12   plea agreement.”     United States v. Saldana, 12 F.3d 160, 162 (9th
13   Cir. 1993) (emphasis added).
14         Here, contrary to the USPO’s conclusory opinion, the plea
15   agreement contains the requisite stipulation of facts to establish
16   that defendant violated 18 U.S.C. § 1001(a)(1) and 18 U.S.C.
17   § 1512(b)(3).    Therefore, pursuant to § 1B1.2(c), defendant must be
18   sentenced as if he had been convicted of both offenses, leading to an
19   application of § 2J1.2 in determining the base offense level.

20         While the PSR refers to § 1B1.2(a) and the lack of the

21   “requisite stipulation” under that subsection, the applicable section

22   to the facts of this case is actually § 1B1.2(c).           A factual

23   statement or stipulation contained in a plea agreement is a

24   “stipulation for purposes of subsection (a) only if both the

25   defendant and the government explicitly agree that the factual

26

27
           4The PSR incorrectly refers to U.S.S.G. § 1B1.2(a), which is
28   not the subsection that applies to the facts of this case, as
     discussed below in more detail. (PSR at p. 10 fn.1.)
                                     10
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 16 of 32 Page ID #:219



 1   statement or stipulation is a stipulation for such purposes.”

 2   U.S.S.G. § 1B1.2, Application Note 1.         The government agrees that

 3   there is no such stipulation in this case.         However, this limitation

 4   does not apply to § 1B1.2(c), as evidenced by the text of the

 5   Guidelines and by the Ninth Circuit’s interpretation of this

 6   subsection.

 7         The Ninth Circuit has applied § 1B1.2(c) to circumstances nearly

 8   identical to the ones of this case.        In United States v. Gutierrez-

 9   Sanchez, 587 F.3d 904 (9th Cir. 2009), the defendant challenged his

10   sentence because he pled guilty to a violation of 18 U.S.C. § 1001
11   for making false statements to federal agents in providing a false
12   name, but was sentenced under the Guidelines for a related, more
13   serious offense, namely illegal re-entry in violation of 8 U.S.C.
14   § 1326.   Despite the parties’ stipulation in the plea agreement to
15   apply § 2B1.1 to calculate the lower base offense level, the district
16   court applied the higher illegal re-entry guideline section instead
17   pursuant to § 1B1.2(c).      The Ninth Circuit affirmed.       “Since in his
18   plea agreement Gutierrez admitted facts that established the more
19   serious offense on which his sentence was based, the district court

20   did not err in its calculation of the Guidelines recommended

21   sentence.”    Id. at 906.    “Under the Guidelines, Gutierrez’ statement

22   in his plea agreement constituted a ‘stipulation that specifically

23   establish[ed] the commission of [the] additional offense’ of an alien

24   illegally present in the United States, in violation of 8 U.S.C.

25   § 1326.” Id. (quoting U.S.S.G. § 1B1.2(c)) (emphasis added).

26         Contrary to the USPO’s implication, admissions need not follow

27   any prescribed format to “specifically establish” the commission of

28   another crime within § 1B1.2(c).        The “stipulation” in Gutierrez-

                                           11
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 17 of 32 Page ID #:220



 1   Sanchez referred to the factual basis in the plea agreement, and not

 2   a separate stipulation or agreement by both parties on the

 3   applicability of § 1B1.2(c) or other guideline sections.            See Exhibit

 4   1, United States v. Gutierrez-Sanchez, No. 3:08-CR-759-LAB, Dkt. 16

 5   (Plea Agreement); see also, Saldana, 12 F.3d 160, 163 (the

 6   application of § 1B1.2(c) was based “on the facts stipulated in the

 7   plea agreement which established the commission of other offenses”)

 8   (emphasis added).     The factual admissions in a plea agreement need

 9   not track the elements verbatim, and the court may draw reasonable

10   inferences.    For example, in Saldana, the Ninth Circuit concluded

11   that the elements of food stamp fraud offenses were “specifically
12   established” for purposes of § 1B1.2(c), even if the facts in the
13   plea agreement did not spell out the required mens rea, where that
14   mental state was a necessary inference of the facts to which
15   defendant did stipulate.      Id. at 162-63.
16         Applying these principles here, defendant’s extensive admissions
17   in the factual basis of the plea agreement “specifically establish”
18   his commission of obstruction of justice in the form of witness
19   tampering, as outlined in Section III.A.1 above.          Based on the

20   factual admissions in the plea agreement, defendant has admitted the

21   elements of a violation of 18 U.S.C. § 1512(b)(3), and the guidelines

22   applicable to the offense of obstruction apply in this case.

23         The multiple convictions, in turn, trigger the grouping rules of

24   U.S.S.G. § 3D1.1.     Under those rules, defendant’s convictions group

25   under U.S.S.G. § 3D1.2(a) because they “involve the same victim and

26   the same act or transaction.”       Whenever two convictions are grouped

27   on this basis, a court should apply the Guideline for the conviction

28   that results in the higher offense level.         See U.S.S.G. § 3D1.3(a).

                                           12
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 18 of 32 Page ID #:221



 1   Here, like in Gutierrez-Sanchez, that leads to the application of the

 2   guideline section that results in the higher offense level, § 2J1.2.

 3               3.   The Extensive Scope Enhancement Applies

 4         Pursuant to U.S.S.G. § 2J1.2(b)(3)(C), a 2-level enhancement
 5   applies if the offense was “extensive in scope, planning, or
 6   preparation.”    As defendant admitted in his plea agreement, on June
 7   1, 2017, defendant traveled to Las Vegas with a City staffer, a
 8   staffer for Councilmember Jose Huizar, and three businesspersons,
 9   including a wealthy Chinese businessman (Businessperson A),5 a
10   lobbyist and former public official, and a developer.           (PSR ¶ 9.)
11   During the trip, defendant accepted $10,000 in cash from
12   Businessperson A, $1,000 in chips for gambling that he returned, and
13   tens of thousands of dollars in expenses including a two-night stay
14   at a hotel, dinner, bottle service at a club, and female escort
15   services paid for by Businessperson A.         (PSR ¶¶ 10-12.)     On June 12,
16   2017, defendant accepted $5,000 in cash from Businessperson A at a
17   golf charity event at the Morongo casino in Palm Springs.            (PSR
18   ¶ 13.)    During this time, defendant discussed introducing
19   Businessperson A to developers in Los Angeles to help Businessperson
20   A’s cabinet business, and arranged a lunch with one developer on June
21   19, 2017, attended by defendant, Businessperson A, and the developer.
22   (PSR ¶ 14.)
23         On August 10, 2017, Businessperson A began actively cooperating
24   with law enforcement, including recording meetings with defendant.
25   On October 19, 2017, February 7, 2018, and December 31, 2018,
26

27
           5Contrary to the USPO’s suggestion (PSR Ltr. at 3),
28   Businessperson A was not cooperating with the government at the time
     of this underlying corrupt conduct.
                                     13
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 19 of 32 Page ID #:222



 1   defendant, accompanied by his attorneys, participated in voluntary

 2   interviews with the USAO and FBI, which he elected to not have

 3   recorded. Despite having the express option to decline to answer any

 4   questions (or even to decline to participate in any of the interviews

 5   at all), defendant chose instead to make multiple materially false

 6   statements in each of his three interviews, including regarding his

 7   conversations with Businessperson A about his FBI interviews and the

 8   benefits he received from Businessperson A, among other topics.             (PSR

 9   ¶¶ 18, 25, 33-36.)     In addition, prior to and after each interview,

10   defendant met with and explicitly instructed Businessperson A on how

11   to lie to and withhold information from the FBI in order to protect

12   defendant from criminal liability, including additional liability

13   created by his lies to the FBI/USAO.        (PSR ¶¶ 17, 22-24, 27-29, 31-

14   32.)

15          These comprehensive and detailed facts demonstrate that

16   defendant’s scheme to falsify material facts – that continued

17   intermittently over a yearlong period – was extensive in scope.

18   Courts have applied the 2-level enhancement when, as here, a

19   defendant’s obstruction “offense was far from an isolated

20   occurrence.”    United States v. Jensen, 248 F. App'x 849, 851 (10th

21   Cir. 2007) (unpublished) (affirming 2-level enhancement finding an

22   offense “was otherwise extensive in scope”).          Here, defendant lied to

23   the FBI multiple times during each of his three separate interviews

24   and engaged in obstructive conduct and attempted witness tampering

25   multiple times on at least three additional separate occasions.             Far

26   from isolated, defendant’s obstructionist conduct was pervasive,

27   persistent, and plainly designed to thwart a criminal investigation

28   rapidly closing in on him.       Under such circumstances, the 2-level

                                           14
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 20 of 32 Page ID #:223



 1   enhancement is appropriate.       See, e.g., United States v. Rodriguez,

 2   499 F. App’x 904, 909 (11th Cir. 2012) (per curiam) (unpublished)

 3   (applying the enhancement to a defendant that made false claims three

 4   times), cert. denied, 133 S.Ct. 1844, 2013 WL 961877 (Apr. 15, 2013).

 5   In addition, defendant’s scheme to falsify material facts lasted for

 6   at least 14 months, from the first time defendant met with

 7   Businessperson A in advance of his first FBI interview on October 4,

 8   2017 to the third FBI interview during which defendant lied on

 9   December 31, 2018.     Courts have applied this enhancement to schemes

10   lasting many months.      See, e.g., United States v. Tomaskovic, 275 F.

11   App’x 884 (11th Cir. 2008) (unpublished) (where obstructive conduct
12   lasted sixteen months, finding offense was extensive in scope,
13   warranting 2-level increase to base offense level).
14          Applying this enhancement is the only way to account for the
15   fact that defendant made multiple false statements on multiple
16   occasions and engaged in attempted witness tampering on multiple
17   occasions.    Without the application of this enhancement, defendant’s
18   offense level would be the same as a person who engaged in the
19   isolated occurrence of a single statement during a one-time instance

20   of attempting to influence a witness’ statement to law enforcement.

21   The 2-level enhancement is appropriate under the facts of this case

22   and necessary to distinguish defendant from less culpable criminal

23   actors.

24         B.     The Abuse of Public Trust Enhancement Applies

25         Pursuant to U.S.S.G. § 3B1.3, the abuse of public trust

26   enhancement applies if the defendant occupied a position of trust and

27   used that position to significantly facilitate the commission or

28   concealment of a crime.      The government asserts the unique facts of

                                           15
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 21 of 32 Page ID #:224



 1   this case support such a finding here in multiple ways.

 2         “Englander was the councilmember for Council District 12 in the

 3   San Fernando Valley from 2011 until his resignation on December 31,

 4   2018,” and served as the Council President Pro-Tempore and as a

 5   member on various City committees, including the powerful Planning

 6   and Land Use Committee.      Defendant was also a reserve member of the

 7   Los Angeles Police Department. (PSR ¶¶ 7-8.)          Defendant developed a

 8   relationship with Businessperson A based on his position as a City

 9   Councilmember who had the ability to favorably introduce

10   Businessperson A to important developers in Los Angeles, to help with

11   Businessperson A’s business.       In particular, shortly after accepting

12   $15,000 cash and other benefits from Businessperson A in Las Vegas

13   and Palm Springs, defendant used his official position to arrange a

14   meeting between Businessperson A and a developer so that

15   Businessperson A could pitch his business.         (PSR ¶ 14.)     Defendant’s

16   subsequent scheme to falsify material facts, including the scheme to

17   tamper with a witness and to lie to the FBI and USAO, all stemmed

18   from this underlying conduct of accepting benefits in exchange for

19   using his position in the City to help Businessperson A.

20   Furthermore, defendant relied on his position of trust in attempting

21   to corruptly influence Businessperson A’s testimony to the FBI and

22   USAO, in that his words had more power and effect because of his

23   position as an elected official.        Defendant leveraged his City

24   Council position as a carrot and a stick to further his obstruction

25   scheme, as demonstrated by his sworn admissions.          That is, defendant

26   knew that Businessperson A would have a strong interest in defendant

27   avoiding criminal prosecution because defendant could serve as a

28   financial boon to Businessperson A’s business if defendant pushed

                                           16
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 22 of 32 Page ID #:225



 1   developers to hire Businessperson A.          Indeed, this was the central

 2   premise of their relationship.       On the other hand, if Businessperson

 3   A was truthful to the FBI and incriminated defendant, and if

 4   defendant was nevertheless able to evade losing his City position,

 5   defendant could use his position to retaliate against Businessperson

 6   A and ensure developers did not hire Businessperson A.

 7         A clear example of defendant exploiting his position to enhance

 8   his obstruction crimes was during the meeting in the car on February

 9   12, 2018.    (PSR ¶¶ 27-29.)     At the conclusion of what was defendant’s

10   most brazen and desperate attempts to get Businessperson A to lie to

11   the FBI to protect defendant as the investigation closed more tightly

12   around him, “Englander agreed to introduce Businessperson A to

13   Englander’s builder ‘friend’ and Englander agreed to tour

14   Businessperson A’s showroom.”       (PSR ¶ 29.)    In so doing, defendant

15   clearly connected what Businessperson A had to gain from defendant

16   and defendant’s City position, if Businessperson A played along with

17   defendant’s obstruction scheme.

18         Defendant also admitted that he violated the public’s trust by

19   failing to disclose all the financial benefits he received from

20   Businessperson A on his ethics disclosure forms.          Specifically,

21   defendant “reported $1,202 worth of gifts/benefits on his Form 700

22   for the year 2017, but did not report, among other things, the

23   $15,000 cash he received from Businessperson A as a gift or benefit.”

24   (PSR ¶ 30.)    These City forms, like many important government forms,

25   rely on the honor and integrity of the public official for accuracy

26   but otherwise lack a significant check on their veracity.            Had

27   defendant accurately completed these required City forms by

28   truthfully reporting the financial benefits that he secretly received

                                           17
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 23 of 32 Page ID #:226



 1   from Businessperson A, it is likely his conduct would have been

 2   uncovered earlier.

 3         Because the base offense levels for 18 U.S.C. § 1001 and 18

 4   U.S.C. § 1512 do not take into account defendant’s position as an

 5   elected public official, the § 3B1.3 adjustment is the only guideline

 6   section that takes into account that defendant abused his position of

 7   trust in the commission of the offenses.         As the court explained in

 8   United States v. Ebert, 99 F.3d 448 (D.C. Cir. 1996) (unpublished),

 9   “section 1001 can be violated by anyone making a false statement ‘in

10   any matter within the jurisdiction of any department or agency of the

11   United States,’ not only by someone in a position of trust.”             Id.

12   But it is especially harmful to our governmental institutions when
13   the person lying is a person the public has entrusted with serving
14   the public good, and where the lie facilitates the public official
15   unjustly enriching themselves.       In Ebert, the court affirmed the
16   application of the § 3B1.3 adjustment in a case in which a former FBI
17   Special Agent pleaded guilty to a violation of 18 U.S.C. § 1001.
18         In addition, courts have applied the § 3B1.3 adjustment when a
19   defendant holding a position of trust, such as a law enforcement

20   officer, lies during the course of an investigation.           For example, in

21   United States v. Coumaris, 198 F. App’x 9, 10–11 (D.C. Cir. 2006)

22   (unpublished), “[w]hen conveying false information to local law

23   enforcement officers, [the defendant] repeatedly referred to himself

24   as an ‘IRS Agent’ or ‘Agent,’ and at one point even gave the police

25   his badge number.”     The court affirmed the application of the § 3B1.3

26   adjustment, explaining that as an IRS agent, the defendant occupied a

27   position of trust and “abused it on multiple occasions using his

28   special credibility with law enforcement officials in an attempt to

                                           18
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 24 of 32 Page ID #:227



 1   avoid detection and to divert attention from his criminal conduct.”

 2   Id.   Here, too, defendant made false statements to the FBI and USAO

 3   while he occupied a position of public trust, namely as an elected

 4   City Councilmember and, as defendant highlighted for the FBI/USAO

 5   during his interview, as a reserve police officer who participated in

 6   enforcement actions, positions he used in attempting to falsely

 7   bolster his credibility.

 8         For each of these reasons, the abuse of trust enhancement

 9   applies in this case.

10         Therefore, the government calculates the total offense level to

11   be 15, as follows:

12      Base Offense Level:                     14        U.S.S.G. §§ 1B1.2(c),
                                                          2B1.1(c)(3), 2J1.2(a)
13      Extensive in Scope:                     +2    U.S.S.G. § 2J1.2(b)(3)(C)
14      Abuse of Public Trust:                  +2              U.S.S.G. § 3B1.3
15      Acceptance of Responsibility            -3              U.S.S.G. § 3E1.1
16                                   Total      15
17

18         C.    In the Alternative, the Total Offense Level Is 8

19         If the Court disagrees with the applicability of the obstruction

20   guidelines in this case, and instead calculates a base offense level

21   of 6 under § 2B1.1, the government respectfully urges the Court to

22   find a total offense level of 8 based on the following calculation:

23   (i) a base offense level of 6 under U.S.S.G. § 2B1.1; (ii) a +2

24   adjustment under U.S.S.G. § 3C1.1 for obstruction of justice; (iii) a

25   +2 adjustment under U.S.S.G. § 3B1.3 for abuse of public trust; and

26   (iv) a -2 adjustment for acceptance of responsibility.

27         Section 3C1.1 of the Sentencing Guidelines provides a 2-level

28   sentencing adjustment where “(1) the defendant willfully obstruct[s]

                                           19
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 25 of 32 Page ID #:228



 1   or impede[s], or attempt[s] to obstruct or impede, the administration

 2   of justice with respect to the investigation, prosecution, or

 3   sentencing of the instant offense of conviction, and (2) the

 4   obstructive conduct relate[s] to (A) the defendant’s offense of

 5   conviction and any relevant conduct; or (B) a closely related

 6   offense.” U.S.S.G. § 3C1.1.       Here, defendant attempted to obstruct

 7   justice with respect to the instant investigation by repeatedly lying

 8   to law enforcement and attempting to tamper with a witness.            The

 9   count of conviction, Count One, encompasses conduct from August 2017

10   to December 2018.     While at first the FBI and USAO were investigating

11   potential bribery violations (the Federal Investigation), as the

12   investigation progressed and as defendant’s conduct evolved, the

13   government also began investigating the offense of conviction,

14   namely, defendant’s lies and witness tampering in addition to the

15   underlying bribery schemes.       See, e.g., CR 1 at ¶¶ 33, 35, 36

16   (witness tampering counts alleging possible commission of Federal
17   offenses including federal program bribery, mail and wire fraud, and
18   making false statements).
19         The § 3C1.1 adjustment applies to conduct that involves

20   “providing a materially false statement to a law enforcement officer

21   that significantly obstructed or impeded the official investigation

22   or prosecution of the instant offense.”         U.S.S.G. § 3C1.1 Application

23   Note 4(G).    The adjustment also applies to conduct that involves

24   “unlawfully influencing a co-defendant, witness, or juror, directly

25   or indirectly, or attempting to do so.”         U.S.S.G. § 3C1.1 Application

26   Note 4(A).    Here, defendant obstructed and impeded the official

27   investigation of the instant offense, as well as the closely related

28   Federal Investigation into bribery, by repeatedly providing

                                           20
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 26 of 32 Page ID #:229



 1   materially false statements to the FBI and USAO.          In addition,

 2   defendant repeatedly unlawfully attempted to influence a witness in

 3   the false statement/obstruction investigation and the Federal

 4   Investigation, namely, Businessperson A, to prevent Businessperson A

 5   from revealing defendant’s corrupt conduct, including his lies and

 6   witness tampering.

 7         Applying the enhancement in this case does not result in double

 8   counting.    For example, in a recent case from this district affirmed

 9   by the Ninth Circuit, the Honorable Dale S. Fischer applied the

10   § 3C1.1 obstruction enhancement in a case involving a single count of

11   conviction for a violation of 18 U.S.C. § 1001.          United States v.

12   Dredd, No. 19-50220, 2020 WL 6281513 (9th Cir. Oct. 27, 2020)
13   (unpublished).     While defendant was convicted for lying to FBI agents
14   resulting in a base offense level 6 under § 2B1.1,6 the district
15   court applied a 2-level obstruction enhancement for defendant’s false
16   testimony at trial.      The Ninth Circuit affirmed the Guidelines
17   calculation, finding that “[t]he district court did not engage in
18   impermissible double-counting by merely assessing the nature and
19   circumstances of the offense with reference to Dredd’s lies at

20   trial.” Id. at *2.     Here too, defendant’s conduct in making false

21   statements to the FBI and USAO was distinct from his witness

22   tampering conduct towards Businessperson A.          Applying the obstruction

23   enhancement appropriately accounts for defendant’s extensive witness

24   tampering conduct and does not constitute impermissible double-

25   counting.

26

27
           6If the Court applies § 2J1.2 in this case, as the government
28   urges, then this adjustment does not apply. See § 3C1.1 Application
     Note 7.
                                     21
     Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 27 of 32 Page ID #:230



 1         Accordingly, the two-level adjustment under § 3C1.1 applies to

 2   defendant’s Guidelines calculation.

 3   IV.   CONCLUSION

 4         For the reasons stated above, the government respectfully

 5   requests that the Court apply the above base offense level,

 6   enhancements, and adjustments, resulting in a total offense level of

 7   15 and a Guidelines range of 18 to 24 months of imprisonment.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           22
Case 2:20-cr-00035-JFW Document 41 Filed 01/04/21 Page 28 of 32 Page ID #:231




                        Exhibit 1
Case
  Case
     2:20-cr-00035-JFW
        3:08-cr-00759-LABDocument
                           Document
                                  41 16Filed
                                          Filed
                                             01/04/21
                                                04/10/08Page
                                                          PageID.12
                                                             29 of 32 Page
                                                                      Page 1IDof#:232
                                                                                 4
Case
  Case
     2:20-cr-00035-JFW
        3:08-cr-00759-LABDocument
                           Document
                                  41 16Filed
                                          Filed
                                             01/04/21
                                                04/10/08Page
                                                          PageID.13
                                                             30 of 32 Page
                                                                      Page 2IDof#:233
                                                                                 4
Case
  Case
     2:20-cr-00035-JFW
        3:08-cr-00759-LABDocument
                           Document
                                  41 16Filed
                                          Filed
                                             01/04/21
                                                04/10/08Page
                                                          PageID.14
                                                             31 of 32 Page
                                                                      Page 3IDof#:234
                                                                                 4
Case
  Case
     2:20-cr-00035-JFW
        3:08-cr-00759-LABDocument
                           Document
                                  41 16Filed
                                          Filed
                                             01/04/21
                                                04/10/08Page
                                                          PageID.15
                                                             32 of 32 Page
                                                                      Page 4IDof#:235
                                                                                 4
